FOR PUBLICATION
  UNITED STATES COURT OF APPEALS
       FOR THE NINTH CIRCUIT

DAVID PESNELL,                            
                 Plaintiff-Appellant,
                 v.
                                                No. 04-56721
JEFFREY ARSENAULT, a natural
person acting under color of                      D.C. No.
federal law; JANET R. LINTZ, a                CV-03-07533-ABC
natural person acting under color                ORDER
of federal law; THOMAS P.                       AMENDING
GALLAGHER, a natural person                    OPINION AND
acting under the color of federal               AMENDED
law; DOUGLAS J. MORGAN, a                        OPINION
natural person acting under color
of federal law,
              Defendants-Appellees.
                                          
         Appeal from the United States District Court
            for the Central District of California
         Audrey B. Collins, District Judge, Presiding

                  Submitted October 16, 2006*
                     Pasadena, California

                     Filed July 1, 2008
                 Amended September 15, 2008

        Before: Procter Hug, Jr., Harry Pregerson, and
             Richard R. Clifton, Circuit Judges.

  *The panel unanimously finds this case suitable for decision without
oral argument. See Fed. R. App. P. 34(a)(2).

                               12759
12760       PESNELL v. ARSENAULT
          Opinion by Judge Hug;
        Concurrence by Judge Clifton
12762                 PESNELL v. ARSENAULT


                          COUNSEL

Ronald J. Tocchini and Jason M. Sherman, Tocchini & Asso-
ciates PC, Roseville, California, for the plaintiff-appellant.

Robert I. Lester and Sharla Cerra, Assistant United States
Attorneys, Los Angeles, California, for the defendants-
appellees.


                            ORDER

   The Opinion filed on July 1, 2008, and appearing at 531
F.3d 993 (9th Cir. 2008), is amended as follows: At 531 F.3d
at 996, after the first sentence of the last paragraph, insert the
following as a footnote: “As noted below and in the concur-
ring opinion, Pesnell’s claims, including his constitutional
claims, are barred to the extent that they rest upon the same
misrepresentations alleged in the dismissed Arizona action.”

   With this amendment, the panel has voted to deny the peti-
tion for rehearing and the petition for rehearing en banc.

  The full court has been advised of the petition for rehearing
en banc and no judge has requested a vote on whether to
rehear the matter en banc. Fed. R. App. P. 35.
                        PESNELL v. ARSENAULT                       12763
  The petition for rehearing and the petition for rehearing en
banc are DENIED. No further petitions shall be entertained.


                              OPINION

HUG, Circuit Judge:

   This case involves an action brought by Pesnell in Califor-
nia for claims of federal constitutional violations and for
claims of violations of the federal and state civil Racketeer
Influenced and Corrupt Organizations Act (“RICO”). The
principal issue in this case is whether these claims against
employees of the government are barred by a judgment in an
action brought by Pesnell in Arizona against the federal gov-
ernment under the Federal Tort Claims Act (“FTCA”).

                                    I.

                             Background

    Pesnell long contended that he owned two million acres of
land in California. His claim to title depended upon records
dating back to the Mexican-American War. In 1998, the
United States brought a quiet title action against Pesnell and
others. In 1999, the district court entered judgment for the
United States. That ruling extinguished Pesnell’s claims to
title of the real property. United States v. Sierra Alpine, CV
98-585-ABC (C.D. Cal. 1999).

  In 2000, Pesnell brought an action against the United States
and several federal agencies in the federal district court in
Arizona. Pesnell v. United States, CV 00-0399-JCC (D. Ariz.
2000). In that action, Pesnell brought claims pursuant to the
FTCA, 28 U.S.C. § 1346(b)(1).1 Pesnell’s claims arose from
  1
    That case also involved a claim under the Freedom of Information Act.
The district court dismissed that claim as moot, and it is not involved in
this appeal.
12764                PESNELL v. ARSENAULT
two incidents. The first incident involved research allegedly
costing $150,000. Pesnell conducted considerable research to
establish his claim to title to the two million acres. Pesnell
loaned this research to federal agents in 1988. The agents
promised to return the research, but never did. Pesnell, there-
fore, had to reconstruct the research. The second incident
involved his reconstructed research, allegedly costing
$200,000. Federal agents took this research in 1995. The fed-
eral district court dismissed all the claims, and this court
affirmed in April 2003. Pesnell v. United States, 64 F. App’x
73 (9th Cir. 2003).

   Pesnell filed the current federal action in September 2003
in the Central District of California against four government
employees. Pesnell’s first amended complaint alleges four
causes of action. The first is a federal civil RICO claim, for
violation of 18 U.S.C. § 1962(c); the second is a state civil
RICO claim, for violation of Arizona Revised Statute section
13-2314.04(A); the third is a Bivens2 constitutional claim, for
violation of Pesnell’s Fourth Amendment right by the defen-
dants based on an unlawful search and seizure of Pesnell’s
person and property; and the fourth is a Bivens claim under
the Fifth Amendment, for the defendants having taken and
kept his property without due process of law.

   The district court granted the government’s motion to dis-
miss under Federal Rule of Civil Procedure 12(b)(6) based on
the FTCA’s judgment bar rule set forth in 28 U.S.C. § 2676.
Pesnell appeals, contending that the judgment bar rule does
not apply to this case.
  2
   See Bivens v. Six Unknown Fed. Narcotics Agents, 403 U.S. 388
(1971).
                     PESNELL v. ARSENAULT                 12765
                              II.

                    Judgment Bar Rule

  [1] The judgment bar rule of the FTCA provides:

    The judgment in an action under section 1346(b) of
    this title shall constitute a complete bar to any action
    by the claimant, by reason of the same subject mat-
    ter, against the employee of the government whose
    act or omission gave rise to the claim.

28 U.S.C. § 2676.

   Pesnell, in his action in Arizona against the United States
Government, brought five FTCA counts alleging unjust
enrichment, constructive trust, conversion, negligence, and
misrepresentation. He also brought claims for wrongful search
and seizure and violation of his due process rights under the
Fourth, Fifth, and Fourteenth Amendments. The five FTCA
counts were dismissed for lack of jurisdiction, which we
affirmed on appeal. Pesnell v. United States, 64 F. App’x 73,
74 (9th Cir. 2003). In Pesnell I, we stated:

       The FTCA does not include a waiver of sovereign
    immunity for constitutional tort claims. See Cato v.
    United States, 70 F.3d 1103, 1111 (9th Cir. 1995).
    While Pesnell could be permitted to amend his com-
    plaint to bring his constitutional claims against indi-
    vidual government agents pursuant to Bivens v. Six
    Unknown Named Agents, 403 U.S. 388, 91 S. Ct.
    1999, 29 L. Ed.2d 619 (1971), any such claims
    would be barred by the two-year statute of limita-
    tions applicable to Bivens actions in Arizona. See
    Jackson v. Chandler, 204 Ariz. 135, 61 P.3d 17, 19
    (2003) (en banc).
12766                    PESNELL v. ARSENAULT
Id. at 74-75; see also 28 U.S.C. § 2679(b)(2) (which provides
that the exclusiveness of the FTCA remedy does not apply to
constitutional claims against an employee of the government).

   [2] In Cato v. United States, we quoted the Supreme
Court’s decision in FDIC v. Meyer, 510 U.S. 471, 478 (1994),
stating “[T]he United States simply has not rendered itself lia-
ble under [the FTCA] for constitutional tort claims.” 70 F.3d
at 1111. The Supreme Court in Meyer also noted that Meyer’s
constitutional tort claim was not cognizable under § 1346(b)
and was properly brought under § 2679(a). Meyer, 510 U.S.
at 478.

   [3] Thus the constitutional claims are not foreclosed by the
statutory bar of § 2676 because those claims could not have
been brought under § 1346(b).3 As we point out in Section III,
these claims that were brought in California are also not
barred by the Arizona statute of limitations.

   [4] The RICO claims were not brought in the FTCA action,
nor could they have been. To bring an action under 28 U.S.C.
§ 1346, the wrongful act must be committed “while acting
within the scope of his office or employment.” Under the fed-
eral and state RICO statutes, the prohibited conduct involves
an employee engaged in a pattern of racketeering activity. See
18 U.S.C. § 1962 and Ariz. Rev. Stat. 13-2314.04. An
employee engaged in a pattern of racketeering activity, as
required by the RICO counts, could not be doing so within the
scope of his employment by the federal or state governments.
Thus, the claims could not have been brought as an action
under § 2646(b), as required by the judgment bar statute, 28
U.S.C. § 2676.

   [5] Although Pesnell did not bring a RICO claim in his
  3
   As noted below and in the concurring opinion, Pesnell’s claims, includ-
ing his constitutional claims, are barred to the extent that they rest upon
the same misrepresentations alleged in the dismissed Arizona action.
                     PESNELL v. ARSENAULT                 12767
FTCA action, he did bring a claim for misrepresentation,
which was dismissed as part of the judgment against Pesnell
in the FTCA action. The Bivens action in California against
the federal employees for state and federal RICO violations
was based in part upon alleged misrepresentations by the fed-
eral employees. The judgment bar of § 2676 applies to “any
action by the claimant, by reason of the same subject matter,
against the employee of the government whose act or omis-
sion gave rise to the claim” (emphasis added). In this case,
Pesnell did not bring a claim for misrepresentation in the Cali-
fornia action, but his RICO claims were based in part on the
alleged misrepresentations of the federal employees, the same
subject matter involved in the FTCA judgment. Thus, the
aspect of the RICO claims based on the same alleged employ-
ees’ misrepresentations is foreclosed by the judgment bar
rule. Pesnell is free to pursue his RICO claims only to the
extent that he can do so without reliance on the same allega-
tions of misrepresentation.

   The concurring opinion analyzes in greater detail the appli-
cation of the judgment bar rule to this case, including the
application of our authority in Gasho v. United States, 39 F.3d
1420 (9th Cir. 1994). We agree with the concurring opinion.
Because the California district court dismissed all of Pesnell’s
claims on the basis of the judgment bar rule, it did not discuss
the adequacy of the pleadings for the constitutional claims or
the federal and state RICO claims. These matters should be
appropriately addressed on remand. This would include a rec-
ognition that the portion of the RICO claims predicated on the
same alleged misrepresentation that were the subject of Pes-
nell I would be barred.

                              III.

              Timeliness of the Bivens Claims

   [6] Because the California district court dismissed Pesnell’s
claims on the basis of the judgment bar, it also did not deter-
12768                   PESNELL v. ARSENAULT
mine when the California statute of limitations period accrued
nor did it determine the applicability of equitable tolling or
equitable estoppel. Either of those doctrines may extend the
time for filing under the statute of limitations and involve
determination of factual matters. For this reason, such deter-
mination is not ordinarily amenable to resolution under Rule
12(b)(6). “In fact, a complaint cannot be dismissed unless it
appears beyond doubt that the plaintiff can prove no set of
facts that would establish the timeliness of the claim.” Super-
mail Cargo, Inc. v. United States, 68 F.3d 1204, 1207 (9th
Cir. 1995).

   We conclude that this court’s opinion in the Arizona action
did not resolve the issue of timeliness. After concluding that
all of the FTCA claims were dismissed for lack of jurisdiction
the opinion in the Arizona action stated:

      While Pesnell could be permitted to amend his com-
      plaint to bring his constitutional claims against indi-
      vidual government agents pursuant to Bivens v. Six
      Unknown Named Agents, . . . any such claims would
      be barred by the two-year statute of limitations appli-
      cable to Bivens actions in Arizona.

64 F. App’x at 75 (citations omitted).

   [7] The most significant aspect of this statement is that it
pertains to Bivens claims that would be barred by the statute
of limitations “in Arizona.” This Bivens action is brought in
the State of California. “Although federal law determines
when a Bivens claim accrues, the law of the forum state deter-
mines the statute of limitations for such a claim. In California,
the statute of limitations could be either one or two years.4
  4
   On January 1, 2003, California’s statute of limitations applicable to
§ 1983 actions changed from one-year to two-years. Cal. Civ. Proc. Code
§ 335.1. The statute is not retroactive. See Maldonado v. Harris, 370 F.3d
945, 954-55 (9th Cir. 2004) (holding that under California law, the exten-
                          PESNELL v. ARSENAULT                        12769
Tolling provisions for Bivens claims are also borrowed from
the forum state.” Papa v. United States, 281 F.3d 1004, 1009
(9th Cir. 2002). The issue for the California district court on
remand is whether the California statute of limitations bars
the claims. The issue of timeliness must be resolved on
remand applying California law.

                                    IV.

                         Motion for Recusal

   In this case, Pesnell filed a Motion for Recusal alleging that
Judge Collins displayed partiality because: (1) she would be
a key witness regarding misrepresentations allegedly made by
Assistant U.S. Attorney Donna Ford during the Sierra Alpine
case; (2) Judge Collins’s clerk, acting at Judge Collins’s
direction, instructed Pesnell to leave the courtroom “without
apparent cause”; (3) Judge Collins issued Pesnell an order to
show cause as to why his actions should not be dismissed for
lack of prosecution; and (4) Judge Collins allegedly knew
facts of Sierra Alpine from United States v. Emerald Finan-
cial, a case she presided over earlier.

   [8] The denial of a recusal motion is reviewed for abuse of
discretion. Jorgensen v. Cassiday, 320 F.3d 906, 911 (9th Cir.
2003). Under 28 U.S.C. § 144, if “the judge before whom the
matter is pending has a personal bias or prejudice either
against him or in favor of any adverse party, . . . [he] shall
proceed no further . . . .” Under 28 U.S.C. § 455(a), “[a]ny . . .

sion of the personal injury statute of limitations will not apply to claims
already time-barred). But see Cal. Civ. Proc. Code § 335.1, statutory notes
(c) & (d) (indicating that claims not already barred on September 10, 2002
would benefit from the extended statute of limitations). Which statute of
limitations applies in Pesnell’s case is left for the district court to deter-
mine on remand, as is the question of whether the statute of limitations for
Pesnell’s claim is extended by the application of equitable tolling or equi-
table estoppel.
12770                PESNELL v. ARSENAULT
judge . . . shall disqualify himself in any proceeding in which
his impartiality might reasonably be questioned.” Under both
recusal statutes, the substantive standard is “ ‘[W]hether a rea-
sonable person with knowledge of all the facts would con-
clude that the judge’s impartiality might reasonably be
questioned.’ ” United States v. Hernandez, 109 F.3d 1450,
1453 (9th Cir. 1997) (quoting United States v. Studley, 783
F.2d 934, 939 (9th Cir. 1986)).

   [9] In Liteky v. United States, 510 U.S. 540 (1994), the
Supreme Court held that the alleged bias must usually stem
from an extrajudicial source. Id. at 554-56. The Court held
that:

    First, judicial rulings alone almost never constitute a
    valid basis for a bias or partiality motion. In and of
    themselves . . . they cannot possibly show reliance
    upon an extrajudicial source . . . . Second, opinions
    formed by the judge on the basis of facts introduced
    or events occurring in the course of the current pro-
    ceedings, or of prior proceedings, do not constitute
    a basis for a bias or partiality motion unless they dis-
    play a deep-seated favoritism or antagonism that
    would make fair judgment impossible. Thus, judicial
    remarks during the course of a trial that are critical
    or disapproving of, or even hostile to, counsel, the
    parties, or their cases, ordinarily do not support a
    bias or partiality challenge. They may do so if they
    reveal an opinion that derives from an extrajudicial
    source; and they will do so if they reveal such a high
    degree of favoritism or antagonism as to make fair
    judgment impossible.

Id. at 555 (internal citations omitted). However, “expressions
of impatience, dissatisfaction, annoyance, and even anger” are
not grounds for establishing bias or impartiality, nor are a
judge’s efforts at courtroom administration. Id. at 555-56.
                     PESNELL v. ARSENAULT                 12771
   [10] Judge Snyder, who presided over the recusal hearing,
denied Pesnell’s motion for recusal finding that “plaintiff does
not argue that the presiding judge should be disqualified
based upon any bias developed outside a judicial proceeding”
and thus did not meet the Liteky standard. Additionally, Judge
Snyder found that Pesnell failed to “demonstrate any such
‘deep-seated favoritism that would make fair judgment
impossible.’ ” Moreover, Judge Snyder found the contention
that Judge Collins is “likely to be a material witness in the
proceeding” under 28 U.S.C. § 455(b)(5)(iv) to be without
merit because there is no showing that she would be required
to be a witness as to any material fact in the action. The dis-
trict court did not abuse its discretion in denying the recusal
motion.

                              V.

                         Conclusion

  The district court’s dismissal under Federal Rule of Civil
Procedure 12(b)(6) is reversed and remanded for further pro-
ceedings. The denial of the motion for recusal of the district
judge is affirmed. Each party shall bear its own costs on
appeal.

 AFFIRMED IN PART, REVERSED IN PART, AND
REMANDED.



CLIFTON, Circuit Judge, concurring:

   I concur in the majority opinion. I add these comments to
explain more fully why a portion of Plaintiff David Pesnell’s
current claim is foreclosed by the judgment bar under 28
U.S.C. § 2676, as my colleagues agree (see majority opinion,
at 12767), and how our decision follows consistently from our
12772                PESNELL v. ARSENAULT
decision in Gasho v. United States, 39 F.3d 1420 (9th Cir.
1994).

   Pesnell’s first action, brought in the District of Arizona
against the federal government, included a claim for misrepre-
sentation. That claim, like the others, was dismissed for lack
of jurisdiction, the court concluding that the federal govern-
ment had not waived sovereign immunity. Our court affirmed
that dismissal. Pesnell v. United States, 64 Fed. Appx. 73 (9th
Cir. 2003).

   Pesnell’s current lawsuit does not include a separate cause
of action for misrepresentation as such, but it repeats the mis-
representation allegations as part of claims under the federal
RICO statute and its Arizona state counterpart. The First
Amended Complaint explicitly identifies those same misrep-
resentations as being among the alleged predicate acts
required to establish a pattern of racketeering activity under
the RICO statute.

   To the extent that Pesnell’s current action states claims
against the federal agents based upon the same misrepresenta-
tions alleged in the first lawsuit, those claims are barred by 28
U.S.C. § 2676. That statute provides: “The judgment in an
action under section 1346(b) of this title shall constitute a
complete bar to any action by the claimant, by reason of the
same subject matter, against the employee of the government
whose act or omission gave rise to the claim.” The statute
does not limit the bar to identical legal theories or causes of
action. As a result, since judgment was entered against Pes-
nell on his misrepresentation claim in the first action, he is
permitted to pursue RICO claims in the current action only to
the extent he can do so based on factual allegations separate
from the misrepresentations complained about in the first law-
suit.

   This result is consistent with our decision in Gasho, a com-
plicated case in which our court considered the appeals of two
                     PESNELL v. ARSENAULT                  12773
separate actions filed by the same plaintiffs. 39 F.3d at 1425.
The first action was an FTCA action against the federal gov-
ernment for false arrest and false imprisonment, intentional
infliction of emotional distress, and abuse of process. Id. at
1427. The district court granted the government summary
judgment as to most of the claims and dismissed one for fail-
ure to state a claim. Id. The plaintiffs then filed a Bivens
action against individual federal employees, specifically Cus-
toms agents, claiming violation of Fourth and Fifth Amend-
ment rights. Id. at 1425, 1427. The district court dismissed the
Bivens action based upon the first lawsuit and the § 2676
judgment bar. Gasho, 39 F.3d at 1427. Both dismissals were
appealed, and our court considered the two appeals together.
Id. at 1425.

   We affirmed the dismissals by the district court in part, but
also reversed them in part, remanding some claims for further
proceedings. Id. at 1439. Gasho affirmed the dismissal of
some of the Bivens claims asserted against the Customs
agents pursuant to the § 2676 judgment bar, based upon the
prior dismissals of similar claims against the government on
the same ground that Pesnell I dismissed some of Pesnell’s
claims against the government — that the court lacked juris-
diction over the particular claim because sovereign immunity
had not been waived. In Gasho we applied § 2676 to bar
related claims against the individual federal agents, in two
separate rulings.

   The first ruling related to the district court’s grant of sum-
mary judgment in favor of the government on the claim by the
Gasho plaintiffs for intentional infliction of emotional dis-
tress. 39 F.3d at 1432. The Gasho court reviewed each factual
basis for this claim separately. Id. at 1432-36. On the part of
the claim arising from the seizure of the plaintiffs’ aircraft,
Gasho held that “[t]he actions of the Customs agents, the sei-
zure and detention of the aircraft, are precisely the kinds of
acts that Congress exempted from liability in § 2680(c).” Id.
at 1433. The Gasho court then held that this determination
12774                PESNELL v. ARSENAULT
precluded the effort of the plaintiffs to pursue a similar claim
against the individual federal employees, because of the
FTCA judgment bar. Id. at 1438.

   The second ruling involved Gasho’s resolution of the plain-
tiffs’ abuse of process claim. The district court had dismissed
this claim under Fed. R. Civ. P. Rule 12(b)(6), ruling that the
plaintiffs had failed to state a claim under Arizona tort law.
Gasho, 39 F.3d at 1436. Instead of analyzing the relevant Ari-
zona tort law, Gasho upheld the district court on the grounds
that “[t]he tortious acts alleged by the Gashos involved deten-
tion of goods and merchandise by Customs and, therefore, the
claim is barred under the FTCA’s exemption for Customs
detentions contained in 28 U.S.C. § 2680(c).” Id. Gasho also
gave this ruling preclusive effect, explicitly stating that the
court “reject[s] the appellants’ argument that the dismissal of
the abuse of process claim for failure to state a claim is not
a ‘judgment’ on the merits under 28 U.S.C. § 2676. In any
case, the claim is barred by the Customs exception of 28
U.S.C. § 2680(c).” Id. at 1438 n.17 (citation omitted).

   In both of these instances, the government prevailed
because the court did not have subject matter jurisdiction
absent a waiver of sovereign immunity. Even though the deci-
sions were not based upon adjudication of the factual merits
of the claims, we held in Gasho that they triggered the FTCA
judgment bar, such that the plaintiffs’ similar claims against
the individual employees were precluded.

   Pesnell I rejected the misrepresentation claim brought by
Pesnell against the government because 28 U.S.C. § 2680(h)
specifically carves out misrepresentation from the FTCA’s
waiver of sovereign immunity. See 64 Fed. Appx. at 74 (stat-
ing that “[t]he FTCA specifically exempts claims for misrep-
resentation from its waiver of sovereign immunity” and citing
FDIC v. Craft, 157 F.3d 697, 707 (9th Cir. 1998)). Just as
Gasho read § 2676 as barring any additional actions against
individual federal agents arising from the seizure of the
                     PESNELL v. ARSENAULT                  12775
Gashos’ plane, because § 2680(c)’s exemption for Customs
detentions foreclosed any liability for this seizure, so Pesnell
I’s ruling on § 2680(h) triggers application of the judgment
bar against any further litigation targeting the individual
agents as defendants based on the agents’ alleged misrepre-
sentations.

   The judgment bar does not prevent Pesnell from bringing
his current RICO claims based on different factual allega-
tions. In particular, Gasho does not require that the judgment
bar be applied to Pesnell I’s dismissals of his conversion
claim, though it could be argued that the current lawsuit
duplicates that factual assertion from the first lawsuit. With
regard to Pesnell’s claim for conversion, the dismissal
stemmed from a failure to exhaust. 64 Fed. Appx. at 74. The
failure to exhaust was not a permanent problem, such as the
absolute non-existence of a waiver of sovereign immunity,
but rather was a defect that could be cured. It reflected only
a failure to conform to the conditions placed on an existent
waiver of sovereign immunity. Although these dismissals and
the one relating to misrepresentation all fall under the broad
heading of “dismissals for lack of jurisdiction,” there is a dif-
ference between them that is material. When Congress explic-
itly carves out an exception to its waiver of sovereign
immunity, it is flatly rejecting liability. When Congress
waives sovereign immunity but imposes exhaustion require-
ments, it is accepting possible liability and channeling the
claims in a specific way. Rulings falling into the first category
constitute judgments for § 2676, while rulings in the second
category do not. That permits the judgment bar to serve the
two purposes our case law has enunciated, preventing dual
recoveries and duplicate lawsuits, Gasho, 39 F.3d at 1437;
Kreines v. United States, 959 F.2d 834, 838 (9th Cir. 1992).
At the same time it keeps § 2676 from being unduly harsh to
plaintiffs bringing claims for harms that Congress has agreed,
in principle, are cognizable.

   Also exempt from the operation of the § 2676 judgment bar
are claims denied in Pesnell I because the FTCA was silent
12776                PESNELL v. ARSENAULT
on the claim and no other waiver of sovereign immunity was
adduced, not because the FTCA contained a specific waiver
exception. The judgment bar relates only to a “judgment in an
action under section 1346(b) of this title,” 28 U.S.C. § 2676,
and these claims did not constitute actions under 28 U.S.C.
§ 1346(b). Indeed, the claims did not fall under any statute.
See Pesnell I, 64 Fed. Appx. at 74-75 (holding that Pesnell’s
equitable claims cannot fit under the Administrative Proce-
dure Act’s waiver and he had “not established an independent
basis of federal jurisdiction,” as well as noting that the FTCA
did not contain a waiver for constitutional claims). That is
why the claims to that effect filed against the government
failed. But the text of § 2676 does not cover these other legal
theories, outside § 1346(b), and thus the § 2676 judgment bar
should not apply to similar claims filed against the individual
agents.

  With this elaboration, I join the majority opinion.